EXHIBIT 10.41

PROMISSORY NOTE

$695,000.00

Broward County, Florida

September 30, 2010

FOR VALUE RECEIVED, the undersigned, (hereinafter referred to as the (“Maker”)
promises to pay to the order of Cornelis Wit., his successors or assigns,
(hereinafter referred to as “Payee”), the principal sum of SIX HUNDRED AND
NINETY FIVE THOUSAND DOLLARS ($695,000.00), together with interest on the
principal balance from time to time outstanding, at the rate of twelve percent
(12.00%) per annum; principal and interest shall be payable as follows: the
balance of the principal sum, together with accrued interest, shall be paid no
later than December 31, 2011.

This Promissory Note hereby includes the following amounts received on the
following dates: (i) principal amount of $120,000 received on August 31, 2010,
(ii) principal amount of $50,000 received on September 7, 2010, (iii) principal
amount of $200,000 received on September 15, 2010, (iv) principal amount of
$90,000 received on September 22, 2010, (v) principal amount of $200,000
received on September 29, 2010, and (vi) principal amount of $35,000 received on
September 30, 2010.

In the event that the Maker defaults in the payment of any payment of the
principal sum or interest owing hereunder when and as the same shall become due
and payable and such default shall continue for a period of 15 days, then this
Promissory Note shall be in default and the entire principal sum and all accrued
interest shall become due and payable at once without notice and demand at the
option of the Payee. While in default, amounts outstanding under this Promissory
Note shall bear interest at the rate of twelve percent (12%) per annum.

This Promissory Note may be prepaid in whole or in part at any time without
penalty or premium. All payments made shall first be applied to accrued and
unpaid interest and then to principal. Any prepayment shall require payment of
all accrued interest thereon.

In the event of an action to enforce this Promissory Note is commenced in a
court of competent jurisdiction or in the event recourse to any court shall be
deemed necessary by Payee or Payee deems it necessary to employ legal counsel in
order to collect or enforce the terms and provisions hereof for any reason,
including but not limited to the filing of a proof(s) of claim or any other
proceedings under the Acts of Congress relating to Bankruptcy Proceedings or in
any other type of receivership or insolvency proceedings, Payee shall be
entitled to reasonable attorney’s fees (through and including any appellate
proceedings) and all costs and expenses incurred by Payee in collecting or
enforcing payment hereof.

The Maker and any endorsers, sureties, guarantors, and all others who are, or
may become liable for the payment hereof, (a) severally waive presentment for
payment, demand, notice of protest of this Promissory Note, and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Promissory Note, (b) expressly consent to all
extensions of time, renewals, postponements of time of payment of this
Promissory Note or other modifications hereof from time to time prior to or
after the day they became due without notice, consent or consideration to any of
the foregoing, (c) expressly agree to the addition or release of any party or
person primarily or secondarily liable hereon, (d) expressly agree that the
Payee shall not be required first to institute any suit, or to exhaust its
remedies against the undersigned or any other person or party to become liable
hereunder in order to enforce the payment of this Promissory Note, and
(e) expressly agree that, notwithstanding the occurrence of any of the foregoing
(except the express written release by the Payee of any such person), the Maker
shall be and remain, directly and primarily liable for all sums due under this
Promissory Note.

Notwithstanding any other provisions of this Promissory Note or any other
instrument executed in connection with the loan evidenced here by, it is
expressly agreed that the amounts payable under this Promissory Note or under
the other aforesaid instruments for the payment of interest or any other payment
in the nature of or which would be considered as interest or other charge for
the use or loan of money shall not exceed the highest rate allowed by the laws
of the State of Florida, from time to time, and in the event the provisions of
this Promissory Note or of such other instrument referred to above in this
paragraph with respect to the payment of interest or other payments in the
nature of or which would be considered as interest or other charge for the use
or loan of money shall result in exceeding such limitation, then the excess over
such limitation shall not be payable and the amount otherwise agreed to have
been paid shall be reduced by the



--------------------------------------------------------------------------------

excess so that such limitation will not be exceeded. If any payment is actually
made which shall result in such limitation being exceeded, the amount of the
excess shall constitute and be treated as a payment on the principal hereof and
shall operate to reduce such principal by the amount of such excess, or if in
excess of the principal indebtedness, such excess shall be refunded.

This Promissory Note shall be construed in accordance with the laws of the State
of Florida.

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EITHER
MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREUNDER, OR
ARISING OUT OF, OR IN CONNECTION WITH THIS PROMISSORY NOTE OR ANY DOCUMENT
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER THE MAKER OR
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE TO EXTEND THE
CREDIT EVIDENCED BY THIS NOTE.

MAKER:

OMNICOMM SYSTEMS, INC.

 

/s/ Ronald T. Linares Ronald T. Linares Chief Financial Officer